DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 26 March 2019 is acknowledged. Claims 1-4, 7-12, 14-20, and 23-25 as amended are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9-11, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0256389 (“Dendis”).
	As to claim 1, Dendis teaches a compressor (abstract) having a shell (housing), the shell (housing) being coated with an organic sealant (base) layer applied to the surface (para. 0007). Dendis teaches the use of a topcoat layer (para. 0015), being a polymeric, thus organic coating. Dendis teaches the coating is anticorrosive (para. 0001).

	As to claim 3, Dendis teaches the sealant (base) layer should be at least 0.005 inches (para. 0021), or 127 micrometers.
	As to claim 7, Dendis teaches that housing for compressors are typically cast iron or carbon steel (para. 0002).
	As to claim 9, Dendis teaches coating the sealant layer (para. 0021), which is organic, then coating the sealant layer with a top coating (paras. 0022).
	As to claim 10, Dendis teaches differing materials for the sealant (base) layer and top (surface) coating (paras. 0014, 0015).
	As to claim 11, Dendis teaches treating the surface to improve adhesion (para. 0016). 
	As to claim 15, Dendis teaches a preferred sealant (base) layer is triglycidyl isocyanurate (para. 0014), which is an epoxy coating.
	As to claim 16, Dendis teaches the preferred sealant layer is a powder coating (para. 0014).
	As to claim 17, Dendis teaches the preferred sealant (base) layer is triglycidyl isocyanurate (para. 0014), which is an epoxy coating, applied in powder by electrostatic spraying (para. 0014).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 18-20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0256389 (“Dendis”) in view of US 4,471,108 (“Belder”). 
As to claim 4, the discussion of Dendis with respect to claim 1 is incorporated by reference. Dendis is not limiting as to topcoating materials, but does not recite polyester. However, Belder teaches that carboxyl functional polyester resins in powder form have good gloss, flow, clearness, and mechanical properties (3:54-60), and can be used for topcoating (1:60-65). As such, the use of a polyester topcoat is an obvious modification in view of Belder.
As to claims 18 and 23, the discussion of Dendis with respect to claim  9 is incorporated by reference. Dendis is not limiting as to topcoating materials, but does not recite polyester. However, Belder teaches that carboxyl functional polyester resins in powder form have good gloss, flow, clearness, 
As to claims 19 and 20, Dendis in view of Belder teaches the use of polyester. The acrylic amino coating is optional under claim 18.
As to claim 24, Dendis teaches baking after applying the sealing (first organic) layer (para. 0021). Dendis is silent as to baking the second organic layer. However, Belder teaches that carboxyl functional polyester resins in powder form have good gloss, flow, clearness, and mechanical properties (3:54-60), and can be used for topcoating (1:60-65). Belder teaches applying such polyester coating by electrostatic spraying (3:50-55), followed by stoving (baking) (3:50-55). As such, the use of a polyester topcoat, including baking the second coating, is an obvious modification given that Belder teaches the advantages of polyester topcoat.

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0256389 (“Dendis”) in view of US 2003/0194576 (“Cooper”).
As to claim 8, the discussion of Dendis with respect to claim 1 is incorporated by reference. Dendis teaches surface preparation prior to coating, but does not teach a phosphating treatment. However, Cooper teaches that adhesion of paint on a compressor can be improved by iron phosphatizing treatment (para. 0006), and as such, the use of such a phosphate treatment prior to organic coating would be an obvious modification of the coating of Dendis.
As to claim 12, the discussion of Dendis with respect to claim 11 is incorporated by reference. Dendis teaches surface preparation prior to coating, but does not teach a phosphating treatment. However, Cooper teaches that adhesion of paint on a compressor can be improved by iron .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0256389 (“Dendis”). 
As to claim 14, the discussion of Dendis with respect to claim 11 is incorporated by reference. Dendis does not teach that the interval between completing a surface treatment and the first organic coating is less than 8 hours. Dendis however teaches that cermet spraying should take place within 4 hours of drying (para. 0019), followed by sealant coating, (para. 0021). As such, it is reasonable to conclude that the first organic (sealing) layer should be applied within 4 hours of surface treatment so as to seal the surface.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0256389 (“Dendis”) in view of CN 105499108 A (“Fan”).
A partial machine translation of CN 105499108 A is enclosed.
	The discussion of Dendis with respect to claim 1 is incorporated by reference. Dendis does not teach thickness detection, but is concerned with the thickness of coatings (para. 0021). Fan teaches anticorrosive coatings, and teaches that anticorrosive coatings can be tested post coating for thickness (para. 0017). It would, therefore be obvious to thickness test the coating of Dendis, as Fan teaches thickness coating of anticorrosive coatings, especially where Dendis teaches a specific coating thickness is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764